                           IN THE UNITED STATES DISTzuCT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     LUBBOCK DIVISION

PAULA 5., on behalf of ERIC        S.,t                 )
                                                        )
                         Plaintiff,                     )
                                                        )
                                                        )
                                                        )
ANDREW M. SAUL,                                         )
Commissioner of Social Security,                        )
                                                        )
                         Dcl'cndant.                    )       Civil Action No.   5: I   7-CV-305-C

                                                  ORDER

        Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising the Court that the Commissioner's decision should be

reversed and that this matter should be remanded for further administrative proceedings.2

        The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therelore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED      as the   findings and conclusions of the Court. For the reasons stated

therein, the decision of the Commissioner is hereby R-EVERSED and this civil action is

REMANDED for further         adffisftive      proceedings.

        SOORDERED this           =!b      daVof February,2O/

                                                            /1
                                                                 q,             2?'7?-?'Y              )
                                                   SN                      GS
                                                            I            D STATES DIS             CT JUDGE


         I To protect privacy concerns ofplaintiffs in social security cases, the u
                                                                                    l^        rgne d identit'ies the
Plaintiff only by first name and last initial.
        2
          The parties have failed to file objections to the Magistrate Judge's Report and Recommendation
and the time to do so has now expired.
